Per Curiam.

This case comes before the court upon a reargument of the appeal herein. We have carefully reexamined the letters written by the defendant and which the plaintiff relies upon as' containing such an acknowledgment of the debt as would take it out of the Statute of Limitations, and we are satisfied that the letters do not contain any admission of indebtedness, except as such admissions are coupled with a claim of offset or counterclaim, and a denial of liability other than the amount for which judgment was offered. That being so, the judgment- appealed from must be modified by directing judgment for the plaintiff for $33.30, with costs in the court below up to the time the offer of judgment was made and costs to the defendant in that court after such offer and costs to the appellant in this court.
Present: Gildbbsleevb and Guy, JJ.
Judgment modified.